Title: From Benjamin Franklin to Pierre-Augustin Caron de Beaumarchais, 15 March 1779
From: Franklin, Benjamin
To: Beaumarchais, Pierre-Augustin Caron de


Sir
Passy March 15 1779
I know of no new Order being given relating to the Action against M. Peltier. I never heard of any being commenced against you. I am at present confined by the Gout: but should be glad to see you when convenient to you, that I may better understand the Affairs between us. I have the Honor to be with much Esteem &c—
M. Beaumarchais
